DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 09/13/2019 has been entered. Claims 6 and 13 are cancelled. Claims 16-22 are newly added. Claims 1-5, 7-12, and 14-22 are pending and are currently examined.

Priority
This application is a 371 of PCT/CN2017/076869 filed on 03/16/2017.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-3, 9, and 16 are drawn to A glucose core comprising the following components: a glucose, glucose hydrate, or a combination thereof, a diluent, and a binder; wherein, the glucose and/or the glucose hydrate is present in the glucose core in an amount of ≤85% as calculated by weight percentage (claim 1); and A method for preparing the glucose core according to claim 1, comprising the 

Group II, claims 4, 5, 7, 8, 10-12, and 17-20 are drawn to A glucose pellet comprising the glucose core according to claim 1, and a laminated layer coating the glucose core; wherein the laminated layer comprises the following components: a glucose, a glucose hydrate, or a combination thereof, a diluent, and a binder (claim 4); A glucose sustained-release pellet comprising the glucose pellet according to claim 4, and a sustained-release coating on the glucose pellet; wherein the sustained-release coating comprises a film-forming agent, a porogen and a plasticizer (claim 7; A method for preparing the glucose pellet according to claim 4, comprising the steps of preparing a laminated layer as follows: (2-1) mixing a glucose, a glucose hydrate, or a combination thereof with a diluent to obtain a mixture; (2-2) dissolving a binder in a solvent to form a binder solution; (2-3) performing lamination treatment of the glucose core with the mixture and the binder solution, and drying to obtain a glucose pellet (claim 10); and A pharmaceutical composition comprising the glucose pellet according to claim 4 (claim 12).

Group III, claims 14, 15, 21, and 22 are drawn to A method for treating a glycogen storage disease or a diabetes, comprising a step of administering to a subject in need thereof an effective amount of the glucose pellet according to claim 4 (claim 14); A method for inhibiting glycogen accumulation or maintaining blood glucose stability, comprising a step of administering to a subject in need thereof an effective amount of the glucose pellet according to claim 4 (claim 15); A method for 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I/II/III are directed to a technical feature: a glucose core comprising a glucose, glucose hydrate, or a combination thereof; a diluent; and a binder, wherein the glucose and/or the glucose hydrate is present in an amount of ≤85% by weight. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of NEUMANN et al. (US 2016/0081941, published on March 24, 2016, also listed in IDS filed on 12/09/2020), who teach a core containing at least 50% of glucose and at least one pharmaceutically acceptable excipient or their mixture, which adjusts the release rate at a concentration 1-50% relating to the core weight. These excipients include microcrystalline cellulose. Suitable excipients include carboxymethyl cellulose sodium salt or its cross-linked form (commercially available as Ac-Di-Sol, for example) or directly a mixture of microcrystalline cellulose and carboxymethyl cellulose sodium salt (commercially available as Avicel RC-line, for example); also there is carboxymethyl starch (CMS), cross-linked polyvinylpyrrolidone (Crosspovidone) or pregelatinized starch (page 4/8, [0019]). Therefore, the technical feature of Groups I/II/III cannot be a special technical feature over the prior art.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623